      Case 2:19-cr-00898-DLR Document 74-1 Filed 04/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       CR-19-00898-PHX-DLR (DMR)
10                        Plaintiff,
11            v.                                                  ORDER
12    David Allen Harbour,
13                        Defendant.
14        Based upon the United States of America’s Joint Status Memorandum, and good
15 cause appearing,
16        IT IS ORDERED that the Status Conference scheduled for April 27, 2020 is vacated.
17        IT IS HEREBY ORDERED that excludable delay under 18 U.S.C. § 316(h) is found
18 to commence from _____________ through __________________.
19
20        DATED this                   day of                , 2020.
21
22
23
24
25
26
27
28
